OLSH A N                                                   1325 AVENUE OF THE AMERICAS • NEW YORK, NEW YORK 10019
                                                                   TELEPHONE 212 451 2300 • FACSIMILE· 212.451 2222

                                                                              EMAIL: MPASSARELLA@OLSHANLAW.COM
                                                                                           DIRECT DIAL: 212.451.2322




                                           April 29,2021       Application granted.
VIAECF
Honorable Naomi Reice Buchwald,U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York,NY 10007-1312
                                                               Dated: New York, New York
        Re:     Claudio Guazzoni v. LanceSoft, Inc.                   April 30, 2021
                Case No. 1:19-cv-08385

Dear Judge Buchwald:

        The parties respectfully submit this joint letter pursuant to the Court's Individual Practice
Rules to propose an extension of the previously established schedule for filings and discovery
due to continued disruptions caused by the COVID-19 pandemic delays with third-party
discovery:

Event                                              Deadline
Answer to Amended Complaint filed                  Completed
Answer to Counterclaims filed                      Completed
Initial disclosures under FRCP 26(a)(l)            Completed
completed
Fact discovery completed                           June 15,2021
Interrogatories served                             Completed
Initial requests for production of documents       Completed
served
Responses to Interrogatories and document          Completed
response served
Depositions completed                              June 15,2021
Expert discovery completed                         June 30,2021

         The parties have continued to work amongst themselves and with Judge Freeman in an
effort to reach an amicable resolution of the matter. The parties attended two conferences with
the Court in January of 2021. Thereafter,Plaintiff served two third-party subpoenas. Plaintiff
has met and conferred with both subpoenaed parties and currently await document productions
from each. As a result,further discovery may be necessary.

       On December 31,2020,the parties wrote to the Court requesting an extension of the
then-established schedule for filings and discovery. Notwithstanding the parties' efforts towards
meeting and completing the deadlines established in the December 31,2020 letter,more time is


OLSH        N   FROME     WOLOSKY         LLP                                             WWW.OLSHAN LAW.COM

5810710-1
April29,2021
Page2


needed. Accordingly, the parties jointly request the revised schedule set forth above to permit us
to proceed in that fashion. We thank the Court for its continued assistance with this matter and
await the Court's instructions on how to proceed.

                                                    Respectfully submitted,

 Dated: New York, New York
        April29,2021



 OLSHAN FROME WOLOSKY LLP                             EHRLICH, PETRIELLO, GUDIN & PLAZ

 By:    Isl Michael J. Passarella                     By:   /"/ :J4f,telJ W. flla,za
       Michael J. Passarella                                 Jeffrey W. Plaza
       1325 Avenue of the Americas                          60 Park Pace, Suite1016
       New York, New York10019                              Newark, NJ0 7102
       (212) 451-2300                                       (973) 643-0040
       Attorneys for Plaintiff                              Attorneys for Defendant




5810710-1
